DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The Information Disclosure Statement filed on April 20, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 10, 13, 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Post et al. (Pub. No. US 2012/0084484) in view of Gibbons et al. (U.S. Patent No. 9,418,699).

Claim 1:
Post et al. disclose a memory system comprising: 
a storage medium including first memory devices commonly coupled to a first channel and second memory devices commonly coupled to a second channel [fig. 8; par. 0078 – A number of blocks of a corresponding die are coupled to a corresponding chip enable. (“As illustrated by FIG. 8, NVM 820 can include one or more dies (i.e., integrated circuits), such as die 0, die 1, die 2, and die 3. Each die may be associated with different chip enables ("CEs").)]; and 
a controller configured to communicate with the first memory devices and the second memory devices using the first channel and the second channel, respectively, to manage the storage medium by a unit of a zone block [fig. 8; pars. 0022, 0046-0050, 0083 – NVM controller 322 controls the NVM storage device. Blocks from dies are grouped into super blocks. (“NVM controller 322 may share the responsibility of managing and/or accessing the physical memory locations of NVM dies 324 with NVM driver 312. Alternatively, NVM controller 322 may perform substantially all of the management and access functions for NVM dies 324.” … “NVM 820 can also include one or more super blocks that include one block from each die that has the same position or “block number” in the die.”)],
wherein the first memory devices and the second memory devices include respectively pluralities of memory blocks [fig. 8; par. 0078 – A number of blocks of a corresponding die are coupled to a corresponding chip enable. (“As illustrated by FIG. 8, NVM 820 can include one or more dies (i.e., integrated circuits), such as die 0, die 1, die 2, and die 3. Each die may be associated with different chip enables (“CEs”).”)], and
wherein each of a first zone block and a second zone block is configured by the controller to include a first memory block selected form the first memory devices and a second memory block selected from the second memory devices [fig. 8; pars. 0022, 0046-0050, 0077-0093 –  A super block contains a block from each die. Each die is associated with a different chip enable. Super blocks are formed across blocks of dies. Super blocks are formed from blocks having a same position (i.e. address / block number) within corresponding dies. A second super block will have different blocks than a first super block. (“Each die may be associated with different chip enables (“CEs”).” … “NVM controller 322 may share the responsibility of managing and/or accessing the physical memory locations of NVM dies 324 with NVM driver 312. Alternatively, NVM controller 322 may perform substantially all of the management and access functions for NVM dies 324.” … “NVM 820 can also include one or more super blocks that include one block from each die that has the same position or “block number” in the die.”)], and
wherein the first target memory device and the second target memory device communicate with the controller through different channels from each other [fig. 8; pars. 0022, 0046-0050, 0077-0093; claims 11, 12 –  A super block contains a block from each die. Each die is associated with a different chip enable and/or bus. (“Each die may be associated with different chip enables (“CEs”).” … “NVM controller 322 may share the responsibility of managing and/or accessing the physical memory locations of NVM dies 324 with NVM driver 312. Alternatively, NVM controller 322 may perform substantially all of the management and access functions for NVM dies 324.” … “NVM 820 can also include one or more super blocks that include one block from each die that has the same position or “block number” in the die.”)].
However, Post et al. do not specifically disclose:
wherein the controller sets a first start write pointer corresponding to the first zone block and a second start write pointer corresponding to the second zone block, respectively,
wherein the first start write pointer indicates a location to start to store data within the first zone block, and the second start write pointer indicates a location to start to store data within the second zone block,
wherein the controller sets the first start pointer to indicate a first target memory device and the second start write pointer to indicate a second memory device [fig. 8; pars. 0070-0072, 0083-0085, 0090, particularly pars. 0084-0085 – Accesses may be performed on super blocks or super pages, whereby the blocks or pages are striped together. The address is set to the corresponding blocks or pages. Each block position within the different dies is a different group. (“Super blocks provide operational parallelism, thereby enabling programming, reading, and erase operations to be performed on blocks located in different dies in parallel.”)], 
In the same field of endeavor, Gibbons et al. disclose:
wherein the controller sets a first start write pointer corresponding to the first zone block and a second start write pointer corresponding to the second zone block, respectively [column 3, lines 16-38 – Sequential write pointers are used to indicate the next write location in a zone. The combination provides that the SWPs may indicate the next write location for the dies. (“SWPs 16 can indicate locations for performing a next write in sequentially written zones on a disk of DSD 106 (e.g., disk 150 shown in FIG. 2). The SWPs can include a logical address associated with a particular sector in a track in the zone.” … “In addition, each of solid-state memory 128 and/or disk 150 may be replaced by multiple Solid-State Drives (SSDs) or Hard Disk Drives (HDDs) in other embodiments.”)],
wherein the first start write pointer indicates a location to start to store data within the first zone block, and the second start write pointer indicates a location to start to store data within the second zone block [column 3, lines 16-38 – Sequential write pointers are used to indicate the next write location in a zone. The combination provides that the SWPs may indicate the next write location for the dies. (“SWPs 16 can indicate locations for performing a next write in sequentially written zones on a disk of DSD 106 (e.g., disk 150 shown in FIG. 2). The SWPs can include a logical address associated with a particular sector in a track in the zone.” … “In addition, each of solid-state memory 128 and/or disk 150 may be replaced by multiple Solid-State Drives (SSDs) or Hard Disk Drives (HDDs) in other embodiments.”)], and
wherein the controller sets the first start pointer to indicate a first target memory device and the second start write pointer to indicate a second memory device [column 3, lines 16-38 – Sequential write pointers are used to indicate the next write location in a zone. The combination provides that the SWPs may indicate the next write location for the dies. (“SWPs 16 can indicate locations for performing a next write in sequentially written zones on a disk of DSD 106 (e.g., disk 150 shown in FIG. 2). The SWPs can include a logical address associated with a particular sector in a track in the zone.” … “In addition, each of solid-state memory 128 and/or disk 150 may be replaced by multiple Solid-State Drives (SSDs) or Hard Disk Drives (HDDs) in other embodiments.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Post et al. to include write pointers, as taught by Gibbons et al., in order to improve write performance by facilitating sequential storage.

Claim 2 (as applied to claim 1 above):
Post et al. disclose:
wherein the controller is coupled to the first memory devices and the second memory devices respectively through enable lines that are separately operable from one another [fig. 8; pars. 0077-0093, particularly par. 0083 – Each die is associated with a different chip enable. Super blocks are formed across blocks of dies. Super blocks are formed from blocks having a same position (i.e. ordering) within corresponding dies. (“Each die may be associated with different chip enables (“CEs”).” … “NVM 820 can also include one or more super blocks that include one block from each die that has the same position or “block number” in the die.”)]. 
 
Claim 3 (as applied to claim 1 above):
Post et al. disclose:
wherein the first zone block is configured by memory blocks having a same block address within the first memory devices and the second memory devices [fig. 8; pars. 0077-0093, particularly par. 0083 – Each die is associated with a different chip enable. Super blocks are formed across blocks of dies. Super blocks are formed from blocks having a same position (i.e. address / block number) within corresponding dies. (“Each die may be associated with different chip enables (“CEs”).” … “NVM 820 can also include one or more super blocks that include one block from each die that has the same position or “block number” in the die.”)]. 
 
Claim 6 (as applied to claim 1 above):
Post et al. disclose: 
wherein the controller configures the first zone block in order to write sequential data [pars. 0014, 0060 – Sequential data may be written. (“In particular, a system can combine a set of small sequential commands into a multi-access command, which can then be dispatched to a NVM.” … “In some embodiments, the command dispatcher can select the set of commands based on knowledge of the mapping between the sequential commands and various portions of the NVM (e.g., CEs and/or buses).”)].

Claim 10 (as applied to claim 1 above):
Post et al. disclose:
wherein the second zone block is configured using a same order as memory devices including memory blocks included in the first zone block [fig. 8; pars. 0077-0093, particularly par. 0083 – Super blocks are formed from blocks having a same position (i.e. ordering) within corresponding dies. (“Each die may be associated with different chip enables (“CEs”).” … “NVM 820 can also include one or more super blocks that include one block from each die that has the same position or “block number” in the die.”)]. 
 
Claim 13:
Post et al. disclose a data processing system comprising: 
a memory system including a storage medium and a controller [fig. 3; pars. 0043-0051, particularly par. 0047 – NVM controller 322 and NVM dies 324. (“For example, as shown in FIG. 3, NVM controller 322 can perform memory management functions for any suitable number of NVM dies 324”)];  and 
a host device configured to designate a first zone block within the storage medium and provide a write request including information of the first zone block to the controller, wherein the controller writes data into the first zone block according to the write request [pars. 0046-0049, 0053, 0058-0060, 0083 particularly pars.  0049, 0060 – A host may designate sequential data to be written to a super block. The host may combine commands into a single command and also handle address translation such that the location in the storage medium may be referred to by its physical address. (“In particular, a system can combine a set of small sequential commands into a multi-access command, which can then be dispatched to a NVM.” … “Memory management and access functions that may be performed by NVM controller 322 and/or SoC 310 for NVM dies 324 can include issuing read, write, or erase instructions and performing wear leveling, bad block management, garbage collection, logical-to-physical address mapping, SLC or MLC programming decisions, applying error correction or detection, and data queuing to set up program operations.” … “Accordingly, a command dispatcher of a system or a host can be configured to combine a set of commands into a single multi-access command.  In some embodiments, the command dispatcher can select the set of commands based on knowledge of the mapping between the sequential commands and various portions of the NVM (e.g., CEs and/or buses).”)],
wherein the storage medium includes first memory devices commonly coupled to a first channel and second memory devices commonly coupled to a second channel [fig. 8; par. 0078 – A number of blocks of a corresponding die are coupled to a corresponding chip enable. (“As illustrated by FIG. 8, NVM 820 can include one or more dies (i.e., integrated circuits), such as die 0, die 1, die 2, and die 3. Each die may be associated with different chip enables ("CEs").)],
wherein the controller is configured to communicate with the first memory devices and the second memory devices using the first channel and the second channel, respectively, to manage the storage medium by a unit of a zone block [fig. 8; pars. 0022, 0046-0050, 0083 – NVM controller 322 controls the NVM storage device. Blocks from dies are grouped into super blocks. (“NVM controller 322 may share the responsibility of managing and/or accessing the physical memory locations of NVM dies 324 with NVM driver 312. Alternatively, NVM controller 322 may perform substantially all of the management and access functions for NVM dies 324.” … “NVM 820 can also include one or more super blocks that include one block from each die that has the same position or “block number” in the die.”)],
wherein the first memory devices and the second memory devices include respective pluralities of memory blocks [fig. 8; par. 0078 – A number of blocks of a corresponding die are coupled to a corresponding chip enable. (“As illustrated by FIG. 8, NVM 820 can include one or more dies (i.e., integrated circuits), such as die 0, die 1, die 2, and die 3. Each die may be associated with different chip enables ("CEs").)],
wherein the first zone block is configured by the controller to include a first memory block selected from the first memory devices and a second memory block selected from the second memory devices [fig. 8; pars. 0022, 0046-0050, 0083 –  A super block contains a block from each die. (“NVM controller 322 may share the responsibility of managing and/or accessing the physical memory locations of NVM dies 324 with NVM driver 312. Alternatively, NVM controller 322 may perform substantially all of the management and access functions for NVM dies 324.” … “NVM 820 can also include one or more super blocks that include one block from each die that has the same position or “block number” in the die.”)], and
wherein a second zone block is configured by the controller to include one memory block selected from each of the first memory devices and the second memory devices in response to a designation by the host [fig. 8; pars. 0022, 0046-0050, 0077-0093 –  A super block contains a block from each die. Each die is associated with a different chip enable. Super blocks are formed across blocks of dies. Super blocks are formed from blocks having a same position (i.e. address / block number) within corresponding dies. A second super block will have different blocks than a first super block. (“Each die may be associated with different chip enables (“CEs”).” … “NVM controller 322 may share the responsibility of managing and/or accessing the physical memory locations of NVM dies 324 with NVM driver 312. Alternatively, NVM controller 322 may perform substantially all of the management and access functions for NVM dies 324.” … “NVM 820 can also include one or more super blocks that include one block from each die that has the same position or “block number” in the die.”)],
wherein the first target memory device and the second target memory device communicate with the controller through different channels from each other [fig. 8; pars. 0022, 0046-0050, 0077-0093; claims 11, 12 –  A super block contains a block from each die. Each die is associated with a different chip enable and/or bus. (“Each die may be associated with different chip enables (“CEs”).” … “NVM controller 322 may share the responsibility of managing and/or accessing the physical memory locations of NVM dies 324 with NVM driver 312. Alternatively, NVM controller 322 may perform substantially all of the management and access functions for NVM dies 324.” … “NVM 820 can also include one or more super blocks that include one block from each die that has the same position or “block number” in the die.”)]. 
However, Post et al. do not specifically disclose:
wherein the controller sets a first start write pointer corresponding to the first zone block,
wherein the controller sets a second start write pointer corresponding to the second zone block,
wherein the first start write pointer indicates a location to start to store data within the first zone block and the second start write pointer indicates a location to start to store data within the second zone block, and
wherein the controller sets the first start pointer to indicate a first target memory device and the second start write pointer to indicate a second memory device [fig. 8; pars. 0070-0072, 0083-0085, 0090, particularly pars. 0084-0085 – Accesses may be performed on super blocks or super pages, whereby the blocks or pages are striped together. The address is set to the corresponding blocks or pages. Each block position within the different dies is a different group. (“Super blocks provide operational parallelism, thereby enabling programming, reading, and erase operations to be performed on blocks located in different dies in parallel.”)].
In the same field of endeavor, Gibbons et al. disclose:
wherein the controller sets a first start write pointer corresponding to the first zone block [column 3, lines 16-38 – Sequential write pointers are used to indicate the next write location in a zone. The combination provides that the SWPs may indicate the next write location for the dies. (“SWPs 16 can indicate locations for performing a next write in sequentially written zones on a disk of DSD 106 (e.g., disk 150 shown in FIG. 2). The SWPs can include a logical address associated with a particular sector in a track in the zone.” … “In addition, each of solid-state memory 128 and/or disk 150 may be replaced by multiple Solid-State Drives (SSDs) or Hard Disk Drives (HDDs) in other embodiments.”)],
wherein the controller sets a second start write pointer corresponding to the second zone block [column 3, lines 16-38 – Sequential write pointers are used to indicate the next write location in a zone. The combination provides that the SWPs may indicate the next write location for the dies. (“SWPs 16 can indicate locations for performing a next write in sequentially written zones on a disk of DSD 106 (e.g., disk 150 shown in FIG. 2). The SWPs can include a logical address associated with a particular sector in a track in the zone.” … “In addition, each of solid-state memory 128 and/or disk 150 may be replaced by multiple Solid-State Drives (SSDs) or Hard Disk Drives (HDDs) in other embodiments.”)],
wherein the first start write pointer indicates a location to start to store data within the first zone block and the second start write pointer indicates a location to start to store data within the second zone block [column 3, lines 16-38 – Sequential write pointers are used to indicate the next write location in a zone. The combination provides that the SWPs may indicate the next write location for the dies. (“SWPs 16 can indicate locations for performing a next write in sequentially written zones on a disk of DSD 106 (e.g., disk 150 shown in FIG. 2). The SWPs can include a logical address associated with a particular sector in a track in the zone.” … “In addition, each of solid-state memory 128 and/or disk 150 may be replaced by multiple Solid-State Drives (SSDs) or Hard Disk Drives (HDDs) in other embodiments.”)], and
wherein the controller sets the first start pointer to indicate a first target memory device and the second start write pointer to indicate a second memory device [column 3, lines 16-38 – Sequential write pointers are used to indicate the next write location in a zone. The combination provides that the SWPs may indicate the next write location for the dies. (“SWPs 16 can indicate locations for performing a next write in sequentially written zones on a disk of DSD 106 (e.g., disk 150 shown in FIG. 2). The SWPs can include a logical address associated with a particular sector in a track in the zone.” … “In addition, each of solid-state memory 128 and/or disk 150 may be replaced by multiple Solid-State Drives (SSDs) or Hard Disk Drives (HDDs) in other embodiments.”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Post et al. to include write pointers, as taught by Gibbons et al., in order to improve write performance by facilitating sequential storage.

Claim 15 (as applied to claim 13 above):
Post et al. disclose:
wherein the controller is coupled to the memory devices respectively through a plurality of enable lines that are separately operable from one another [fig. 8; pars. 0077-0093, particularly par. 0083 – Each die is associated with a different chip enable. Super blocks are formed across blocks of dies. Super blocks are formed from blocks having a same position (i.e. ordering) within corresponding dies. (“Each die may be associated with different chip enables (“CEs”).” … “NVM 820 can also include one or more super blocks that include one block from each die that has the same position or “block number” in the die.”)]. 

Claim 16 (as applied to claim 13 above):
Post et al. disclose:
wherein the first zone block is configured by memory blocks having a same block address within the first memory devices and the second  memory devices [fig. 8; pars. 0077-0093, particularly par. 0083 – Each die is associated with a different chip enable. Super blocks are formed across blocks of dies. Super blocks are formed from blocks having a same position (i.e. address / block number) within corresponding dies. (“Each die may be associated with different chip enables (“CEs”).” … “NVM 820 can also include one or more super blocks that include one block from each die that has the same position or “block number” in the die.”)]. 

Claim 19 (as applied to claim 13 above):
Post et al. disclose:
wherein the host device designates the first zone block in order to write sequential data [pars. 0014, 0046-0049, 0053, 0058-0060, 0083 particularly pars. 0014, 0049, 0060 – A host may designate sequential data to be written to a super block. The host may combine commands into a single command containing sequential data and also handle address translation such that the location in the storage medium may be referred to by its physical address. (“In particular, a system can combine a set of small sequential commands into a multi-access command, which can then be dispatched to a NVM.” … “Memory management and access functions that may be performed by NVM controller 322 and/or SoC 310 for NVM dies 324 can include issuing read, write, or erase instructions and performing wear leveling, bad block management, garbage collection, logical-to-physical address mapping, SLC or MLC programming decisions, applying error correction or detection, and data queuing to set up program operations.” … “Accordingly, a command dispatcher of a system or a host can be configured to combine a set of commands into a single multi-access command.  In some embodiments, the command dispatcher can select the set of commands based on knowledge of the mapping between the sequential commands and various portions of the NVM (e.g., CEs and/or buses).”)].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Post et al. (Pub. No. US 2012/0084484) in view of Gibbons et al. (U.S. Patent No. 9,418,699) as applied to claim 1 above, and further in view of Kim (Pub. No. US 2018/0129453).

Claim 8 (as applied to claim 1 above):
Post et al. disclose all the limitations above but do not specifically disclose:
wherein the controller performs a plurality of write operations at the same time by concurrently providing data to the first zone block and the second zone block [fig. 8; pars. 0070-0072, 0083-0085, 0090, particularly pars. 0084-0085 – Post et al. disclose that super blocks allow parallel access but do not specifically disclose accessing multiple super blocks in parallel. (“Super blocks provide operational parallelism, thereby enabling programming, reading, and erase operations to be performed on blocks located in different dies in parallel.”)]. 
In the same field of endeavor, Kim discloses:
wherein the controller performs a plurality of write operations at the same time by concurrently providing data to the first zone block and the second zone block [fig. 8B; pars. 0041, 0087, 0125 – Multiple super blocks may be written to in parallel. (“For example, referring to FIG. 8B, the data of streams that are allocated two ways (i.e., Stream1 and Stream3) may be simultaneously written to 32 blocks in the corresponding super blocks (i.e., BASN A and BASN C, respectively”).].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Post et al. and Gibbons et al. to include writing to multiple super blocks in parallel, as taught by Kim, in order to increase the amount of data that may be written at once.

Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive.

Applicant argues that the cited art fails to disclose the claims, as amended (i.e. “wherein the controller sets the first start write pointer to indicate a first target memory device and the second start write pointer to indicate a second target memory device, and wherein the first target memory device and the second target memory device communication with the controller through different channels from each other”.

Examiner submits that Post et al. disclose that each die is communicated with via a chip enable and/or bus (i.e. the claimed channel).  Gibbons et al. disclose sequential write pointers that indicate the next write location in a zone. The combination provides that the superblocks of Post et al. may be written to sequentially using the sequential write pointers disclosed by Gibbons et al. As such, sequential write pointers of different blocks may point to locations within different blocks of superblocks according to the current write position of the superblock (i.e. one superblock may have the current write pointer pointing to a location within die 0 and another may have its write pointer point to a location within die 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kanno discloses a flash memory having a number of channels, wherein a die is connected to each channel (i.e. one die per channel) [par. 0141].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



7 May 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139